


EXHIBIT 10.7


NATIONAL PENN BANCSHARES, INC.


LONG-TERM INCENTIVE COMPENSATION PLAN






RESTRICTED STOCK UNIT AGREEMENT
BETWEEN
NATIONAL PENN BANCSHARES, INC.
 
AND
 
________________________
(the Grantee)









 

 
 Date of Grant:
 
   February 23, 2009    
 Number of Restricted
 Stock Units:
 
   _______ RSUs    
 End of Restricted Period
(Vesting Period);
   February 23, 2010  

 



























 
29

--------------------------------------------------------------------------------

 

NATIONAL PENN BANCSHARES, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN




RESTRICTED STOCK UNIT AGREEMENT




This Restricted Stock Unit Agreement dated as of February 23, 2009, between
National Penn Bancshares, Inc. (the "Corporation") and ___________________ (the
"Grantee"),
 
WITNESSETH:


1.           Grant of Restricted Stock Units


Pursuant to the National Penn Bancshares, Inc. Long-Term Incentive Compensation
Plan (the "Plan"), this Agreement confirms the Corporation's grant to the
Grantee, subject to the terms and conditions of the Plan and to the terms and
conditions set forth herein, of an aggregate of ____________ restricted stock
units, each unit being the right to receive in the future one share of common
stock (without par value) of the Corporation (“RSUs”).


2.           Terms and Conditions


It is understood and agreed that the grant of RSUs is subject to the following
terms and conditions:


(a)           Restricted (Vesting) Period.  The restricted period of time is
from the date of this Agreement through February 23, 2010 (the “Restricted
Period”).  The time period restrictions will lapse, and the RSUs will vest, on
February 23, 2010, but only if the Grantee continually remains in office as a
director of the Corporation or its subsidiary, National Penn Bank (the “Bank”),
through the end of the Restricted Period.


(b)           Crediting of RSUs to Account.  The RSUs will be credited to an
account in the name of the Grantee.  Neither the account nor any RSUs credited
to the account may be sold, transferred, pledged, assigned or otherwise
alienated, hypothecated or disposed of.  Prior to actual payment of the RSUs in
shares of the Corporation’s common stock pursuant to Section 2(e), the RSUs
shall represent an unsecured obligation of the Corporation payable, if at all,
from the general assets of the Corporation.


(c)           Dividend and Voting Rights.  The RSUs shall be entitled to receive
equivalents of all dividends and other distributions paid with respect to shares
of the Corporation’s common stock during the Restricted Period and thereafter
until actual payment is made to the Grantee of the RSUs as issued shares of
common stock.  Dividend equivalents shall be deemed invested in additional RSUs
on each dividend payment date, based on the fair market value of the
Corporation’s common stock on the dividend payment date.  RSUs shall have no
voting rights.


30

--------------------------------------------------------------------------------






(d)           Forfeiture.   Notwithstanding any contrary provision of this
Agreement, the balance of the RSUs that do not vest at the end of the Restricted
Period pursuant to Section 2(a) will thereupon be forfeited and automatically
cancelled at no cost to the Corporation.


(e)           Payment of RSUs as Stock.   All RSUs that become vested pursuant
to Section 2(a) shall be paid to the Grantee in actual shares of the
Corporation’s common stock (one share for each RSU), upon the Grantee’s
termination of service as a director of the Corporation or the Bank.


(f)           Death or Disability.   If the Grantee's service as a director of
the Corporation or the Bank terminates due to death or Disability (as defined in
the Plan), any remaining Restricted Period shall automatically terminate and
lapse immediately, but the Performance Restrictions shall remain in full force
and effect.


(g)           Retirement.  If the Grantee's service as a director of the
Corporation or the Bank terminates due to Retirement (as defined in the Plan,
including a resignation in accordance with the mandatory retirement provisions
of the Corporation’s or Bank’s Bylaws), any remaining Restricted Period shall
automatically terminate and lapse immediately, but the Performance Restrictions
shall remain in full force and effect. RSUs that would otherwise vest under the
Performance Restrictions shall only vest, pro rata, for that period of time
preceding the Grantee’s termination of service as a director due to Retirement.


(h)           Transferability. All rights with respect to the RSUs shall be
exercisable during the Grantee’s lifetime only by the Grantee. Prior to the
payment of the RSUs in actual shares pursuant to Section 2(e), the RSUs shall be
transferable only by Will or by the laws of descent and distribution.


(i)           Adjustment and Substitution of Shares.  If any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, share combination, or other change in the corporate
structure of the Corporation affecting the Corporation’s shares of common stock
shall occur, the number and class of RSUs shall be adjusted or substituted for,
as the case may be, as shall be determined by the Committee to be appropriate
and equitable to prevent dilution or enlargement of rights, and provided that
the number of shares shall always be a whole number. Any adjustment or
substitution so made shall be final and binding upon the Grantee.


(j)           No Right To Continued Directorship.  This grant of RSUs shall not
confer upon the Grantee any right to continue as a director of the Corporation,
the Bank or any other subsidiary, nor shall it interfere in any way with the
rights of the shareholders of the Corporation or the Board of Directors to elect
and remove directors.


(k)           No Rights As Shareholder.  This grant of RSUs shall not confer
upon the Grantee any rights as a shareholder of the Corporation, and the Grantee
shall acquire such rights only upon the payment of the RSUs in actual shares
pursuant to Section 2(e).


31

--------------------------------------------------------------------------------


(l)           Compliance with Law and Regulations.  This grant of RSUs shall be
subject to all applicable federal and state laws, rules and regulations and to
such approvals by any government or regulatory agency as may be required.  The
Corporation shall not be required to issue or deliver any certificates for
common shares prior to (1) the effectiveness of a registration statement under
the Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Corporation, (2) the listing of such
shares on any stock exchange on which the common shares may then be listed, or
upon the Nasdaq Stock Market if the common shares are then listed thereon, and
(3) compliance with all other applicable laws, regulations, rules and orders
which may then be in effect.


(m)       Change-in-Control.  If any "Change-in-Control" (as defined in the
Plan) occurs, the Restricted Period shall immediately lapse and the Performance
Restrictions shall be deemed immediately satisfied in full.


3.           Investment Representation


The Committee may require the Grantee to furnish to the Corporation, prior to
the issuance of any shares of common stock in payment of the RSUs, an agreement
(in such form as such Committee may specify) in which the Grantee represents
that the shares acquired by him or her are being acquired for investment and not
with a view to the sale or distribution thereof.


4.           Grantee Bound by Plan


The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions of the Plan, as in effect on the date
hereof and as it may be amended from time to time in accordance with its terms,
all of which terms and provisions are incorporated herein by reference.  If
there shall be any inconsistency between the terms and provisions of the Plan,
as in effect from time to time, and those of this Agreement, the terms and
provisions of the Plan, as in effect from time to time, shall control.


5.        Committee


All references herein to the “Committee” mean the Compensation Committee of the
Board of Directors of the Corporation (or any successor committee designated by
the Board of Directors to administer the Plan).


6.           Withholding of Taxes


The Corporation may require as a condition precedent to the issuance of any
shares of common stock in payment of the RSUs that appropriate arrangements be
made for the withholding of any applicable Federal, state and local taxes.

 
32

--------------------------------------------------------------------------------

 



7.           Governing Law


This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Pennsylvania, other than any choice of law provisions
calling for the application of laws of another jurisdiction.


8.           Notices


Any notice hereunder to the Corporation shall be addressed to it at its office,
Philadelphia and Reading Avenues, Boyertown, Pennsylvania 19512, Attention:
Corporate Secretary, and any notice hereunder to Grantee shall be addressed to
him or her at the address below, subject to the right of either party to
designate at any time hereafter in writing some other address.


IN WITNESS WHEREOF, National Penn Bancshares, Inc. has caused this Agreement to
be executed and the Grantee has executed this Agreement, both as of the day and
year first above written.
 

 
NATIONAL PENN BANCSHARES, INC.

GRANTEE

 By: _________________________________  
 ______________________________________
        (Signature)
   
        J. Ralph Borneman, Jr.
        Chairman, Compensation Committee
 
 ______________________________________
         (Print Name)
       
 ______________________________________
         (Print Address)
   

 
                                                       

 
33

--------------------------------------------------------------------------------

 
